Title: To James Madison from John Francis Mercer, 11 February 1795
From: Mercer, John Francis
To: Madison, James


Dear Sir
Marlbrough, Feby. 11th. 1795.
Mr. John Fenton Mercer the bearer of this is the eldest Son of my late Brother. By a clause in his fathers Will his Estate cannot be divided for three years to come, & that time he proposes to pass in some of the Armies of france probably the Northern Army. I know no situation more improving for a young Man than the family of an old experienc’d General Officer, & from my knowledge of this young Gentleman’s talents & disposition I have great expectation of the benefits he woud derive from such an opportunity. He only wants prudence to make a most valuable man & that can only come from experience. Your forwarding him in this view if in your power will be an additional obligation to many which I acknowledge.
I have had no opportunity of congratulating you before on your becoming a free Mason—a very ancient & honorable fraternity. I am sure you are now much wiser & I do not doubt you are much happier altho’ you were very wise & happy before, at least in my opinion. I hold a lodge on your road pray let me take you some time by the hand in it & let Mrs. Mercer welcome, the fair prophetess who has converted you to the true faith. A Man who has got his head somewhat clear of a large load of leaden politics—feels of course a little light headed to that you must attribute the levity of this style which is only intended to assure you of my respect & friendship for you & yours.
John F Mercer.
